Name: 83/520/EEC, Euratom, ECSC: Council Decision of 17 October 1983 appointing members of the Court of Auditors
 Type: Decision
 Subject Matter: nan
 Date Published: 1983-10-25

 Avis juridique important|31983D052083/520/EEC, Euratom, ECSC: Council Decision of 17 October 1983 appointing members of the Court of Auditors Official Journal L 293 , 25/10/1983 P. 0023 - 0023*****COUNCIL DECISION of 17 October 1983 appointing members of the Court of Auditors (83/520/EEC, Euratom, ECSC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Coal and Steel Community, and in particular Article 78e thereof, Having regard to the Treaty establishing the European Economic Community, and in particular Article 206 thereof, Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Article 180 thereof, Having regard to the Treaty establishing a single Council and a single Commission of the European Communities, and in particular Article 22 thereof, Having regard to the opinion of the European Parliament (1), Whereas the term of office of Mr A. Leicht, Mr P. Lelong, Mr M. Mart, Mr A. J. Middelhoek, Mr N. Price and Mr G. Vitalis, members of the Court of Auditors, expires on 17 October 1983; Whereas new appointments have to be made, HAS DECIDED AS FOLLOWS: Article 1 The following persons are hereby appointed members of the Court of Auditors for the period 18 October 1983 up to and including 17 October 1989: - Mr Charles John Carey, - Mr Lothar Haase, - Mr Pierre Lelong, - Mr Marcel Mart, - Mr A. J. Middelhoek, - Mr Stergios Vallas. Article 2 This Decision shall take effect on 18 October 1983. Done at Luxembourg, 17 October 1983. For the Council The President G. VARFIS (1) Opinion delivered on 12 October 1983 (not yet published in the Official Journal).